DISSENTING OPINION
Bao, Judge:
I am constrained to disagree with the conclusion reached by the majority to the effect that gloves which are ornamented with an embroidered applique are gloves which are embroidered in any manner.
Insofar as the majority holds that gloves which are embroidered are excluded from the provisions of paragraph 1529(a) of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, for articles of wearing apparel, ornamented, for the reasons expressed in Nolan Glove Co., Inc. v. United States, 41 Cust. Ct. 431, Abstract 62547, I have no quarrel with the decision. I agree that if the gloves in issue are embroidered in any manner they are not entitled to the reduction granted by the General Agreement on Tariffs and Trade, but are, in fact, dutiable at the rate of 90 per centum ad valorem, within the original provisions of paragraph 1529(a).
What troubles me is the apparent disregard of the distinction made, both in the paragraph, as written by Congress, and in the provision, as modified by the trade agreement negotiators, between embroidery and applique work. The original language reads in part:
* * * fabrics and articles embroidered (whether or not the embroidery is on a scalloped edge), tamboured, appliquéd [or] ornamented [etc.].
The word “ornamented,” as used in the modified paragraph 1529 (a), is defined in haec verba.
*168Webster’s New International Dictionary of the English Language, second edition, 1951, defines “applique” as—
aüj. Applied, or laid on, as figures cut from one fabric and sewed or pasted on another, lacquer designs added to metalware, etc.; also, done or made in this way; as, appUqué work. — n. Ornament or ornaments so applied or for so applying.
For various reasons not here material, a more limited definition of the word “applique” has been adopted by customs tribunals. It embraces only—
Ornamentation with a pattern, which has been cut out of another color or stuff, applied or transferred to a foundation.
See United States v. Hamburger Levine Co., 5 Ct. Cust. Appls. 217, T.D. 34382; Loewenthal & Co. v. United States, 6 Ct. Cust. Appls. 209, T.D. 35464; United States v. Greenwald's Linen Importers, 17 C.C.P.A. (Customs) 241, T.D. 43672.
If the test of the cited definitions be met, seemingly, there is no other limitation upon the figure which is itself the applique. It may be plain or fancy, beaded, spangled, embroidered, or otherwise adorned. Its character derives, not from its appearance, but from the fact that it is cut out from another material and applied to the surface of a fabric for purposes of ornamentation. Clearly, therefore, an embroidered applique continues to be an applique. Morimura v. United States, 2 Ct. Cust. Appls. 181, T.D. 31941.
Embroidery, on the other hand, contemplates an ornamental stitching, “a superimposed, raised effect, brought about by stitching some character, which by reason of its shape, color or other characteristic, in fact adds ornamental value to the article.” United States v. Florea & Co., Inc., 25 C.C.P.A. (Customs) 292, T.D. 49396.
To say that an article which is ornamented with an embroidered applique is an embroidered article is to overlook the inherent nature of the ornamentation. It is a deceptive description which fails to apprise that the adornment is a separate entity attached but not incorporated into the substance of the fabric. To identify it as an applique, however, is to show, beyond question, the precise character of the decoration.
Moreover, when Congress made provision for embroidered articles, it saw fit to add the parenthetical phrase “ (whether or not the embroidery is on a scalloped edge).” Presumably, therefore, Congress must have believed that without this explanatory phrase an article which had an embroidered scalloped edge would not be considered to be an embroidered article. Otherwise, the added language possesses no sensible meaning. Yet, it may not be assmned that Congress employed superfluous or useless terminology. United States v. C. J. Tower & Sons, 44 C.C.P.A. (Customs) 1, C.A.D. 626.
*169If an article with, an embroidered scalloped edge is not an embroidered article, unless made so by specific provision, it would seem naturally to follow that an article with an embroidered applique is not an embroidered article, unless specifically so designated.
I do not regard the case of United States v. Hamburgers, 18 C.C.P.A. (Customs) 114, T.D. 44068, relied upon by the majority, as an authority to the contrary. It does not appear either from the decision itself, nor from the testimony quoted therein, that the embroidery on the hats in issue was confined to the trimmings. The court there referred to the merchandise as hats “embroidered and trimmed.” [Italics supplied.] When the witness was ashed whether the embroidery was on the ornaments or on the hats, he replied, “The embroidery was on the trimming of the hat, and the hat was trimmed with some sort of silk fabric and embroidered, and the trimming was of more value than the body of the hat.” [Italics supplied.] The court then went on to say, “the question is as to the classification of trimmed hats embroidered.” Without more precise indication that the embroidery was confined to the trimming, or that the court took the fact of the placement of the embroidery into consideration, I do not interpret the case as standing for the proposition that an article is embroidered if it is ornamented with an embroidered trimming.
Furthermore, the Hamburgers case was decided during the lifetime of the Tariff Act of 1922, and its provision for embroidered articles— paragraph 1430 — did not contain the parenthetical phrase “ (whether or not the embroidery is on a scalloped edge).”
Since I do not consider the gloves at bar to be embroidered in any manner, I would hold them to be dutiable, as claimed, at the rate of 50 per centum ad valorem, as wearing apparel, ornamented, within the provisions of paragraph 1529 (a) of the Tariff Act of 1930, as modified by said General Agreement on Tariffs and Trade.